Name: Commission Regulation (EC) No 284/98 of 3 February 1998 amending Regulation (EEC) No 3478/92 in the raw tobacco sector as regards certain deadlines
 Type: Regulation
 Subject Matter: production;  plant product;  consumption;  agricultural structures and production;  civil law
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 28/134. 2. 98 COMMISSION REGULATION (EC) No 284/98 of 3 February 1998 amending Regulation (EEC) No 3478/92 in the raw tobacco sector as regards certain deadlines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco (1), as last amended by Regulation (EC) No 2595/97 (2), and in particular Articles 7 and 11 thereof, Whereas the Member States are unable to meet the dead- lines laid down by Commission Regulation (EEC) No 3478/92 of 1 December 1992 laying down detailed rules for the application of the premium system for raw tobacco (3), as last amended by Regulation (EC) No 585/97 (4), as a result of the new dates laid down for the distribution of quotas; whereas, as a result, those deadlines should be amended for the 1998 harvest; Whereas the measures concerned should be applied as soon as possible; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 Article 3 of Regulation (EEC) No 3478/92 is hereby amended as follows: 1. the following text is added to the second subparagraph of paragraph 1: For the 1998 harvest, the Member States may allow contracts concluded on 30 April at the latest and, in the case of contracts concluded as a result of the al- location of additional quantities pursuant to Article 11(3) of Regulation (EC) No 1066/95, before 15 June, to benefit from the premium.; 2. the following text is added to the second subparagraph of paragraph 2: For the 1998 harvest, the Member States may allow contracts submitted for registration before 8 May at the latest and, in the case of contracts concluded as a result of the allocation of additional quantities pursuant to Article 11(3) of Regulation (EC) No 1066/95, before 30 June, to benefit from the premium. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 215, 30. 7. 1992, p. 70. (2) OJ L 351, 23. 12. 1997, p. 11. (3) OJ L 351, 2. 12. 1992, p. 17. (4) OJ L 88, 3. 4. 1997, p. 3.